Citation Nr: 1826141	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to September 1976 and November 1878 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a September 2016 hearing.  A transcript is of record.  The Veteran's Law Judge (VLJ) who conducted the Board hearing is no longer employed by the Board.  The Veteran was informed of such in February 2018 and he declined an additional Board hearing.  38 C.F.R. § 20.717 (2017).  

The matter was remanded for additional development by the Board in August 2017 and has since returned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An additional VA medical opinion is required to adequately address the Veteran's claimed sleep apnea.  In providing a negative nexus opinion, the October 2017 VA contract examiner indicated that the Veteran initially sought treatment for sleep apnea in December 2008.  However, the record reflects documented treatment of sleep apnea from January 2000.  Additionally, it appears that the examiner failed to accept the Veteran's lay statements of an in-service onset of symptoms such as snoring and gasping for air as credible for the purposes of the examination.  After noting the Veteran's "subjective" symptoms, the examiner opined that there was no objective evidence of such in corresponding service records.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA etiological medical opinion for the Veteran's claimed sleep apnea from the October 2017 VA examiner or another appropriately qualified professional.  A new examination is not necessary unless determined to be so by the examiner.

Based on a review of the record, including the medical and lay evidence, the examiner should express an opinion as to whether it is at least as likely as not (50% or more) that the Veteran's sleep apnea onset during a period of active service or is related to any in-service event, disease, or injury.  Please explain why or why not and address any conflicting evidence of record.

For the purposes of this examination, the examiner must accept the Veteran's lay reports of: (i) exposure to gas during a basic training exercise with an associated blackout and breathing problems (undocumented), (ii) an instance where he blacked out and hit his head (see documented June 1976 head injury from a fall); and (iii) ongoing in-service symptoms such as breathing difficulties, snoring with progressive worsening, heat sensitivity and gasping for air as credible.  

2.  Finally, the claim on appeal should be readjudicated. If any of the benefits sought remain denied, an appropriate supplemental statement of the case should be issued and the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




